                  Case
                Case    20-2744, DocumentDocument
                     3:19-cv-01951-MPS    111, 03/03/2021,
                                                   67 Filed3047869,
                                                            03/03/21Page1
                                                                      Pageof1 1of 1




                                   UNITED STATES COURT OF APPEALS
                                               FOR THE
                                           SECOND CIRCUIT
                                           _________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      3rd day of March, two thousand twenty-one.

      __________________________________
                                                      STATEMENT OF COSTS
       Hartford Courant Company, LLC,
                                                      Docket No. 20-2744
                     Plaintiff - Appellee,
       v.

       Patrick L. Carroll, III, et al.,

                 Defendants-Appellants.
      ___________________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $73.80 in favor of the
      Appellee.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 03/03/2021
